Opinion by
McClellan, C. J.
The appellant was tried and convicted under the following indictment: “The grand jury of said county charge that before finding of this indictment, E. P. Decker, alias F. P. Dicker, alias F. P. Declcard, alias F. P. Dackart, whose Christian name is to the grand jury unknown, and James Young and Tom Bruce, feloniously took and carried away from or in the store house of Birmingham Arms and Cycle Co., a corporation under the laws of the State of Alabama, seven pistols of the aggregate 'value of one hundred and nine dollars, nine pairs of scissors, of the aggregate value of three and 60-100 dollars, ten pocket knives of the aggregate value of fifteen dollars,” &c., “all of the aforesaid, property being the personal property of the said Birmingham Arms and C3rcle Co., a body corporate as aforesaid, against the peace and dignity of the State of Alabama.” •
This indictment was demurred to upon the following ground: It fails to allege that the storehouse from which the property is averred to have been stolen, was a storehouse and used as such, at the time the alleged offense was committed. This demurrer was overruled, and the defendant duly excepted.
The judgment of conviction is affirmed.